MEMORANDUM **
Satnam Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Cardenas v. INS, 294 F.3d 1062, 1065 (9th Cir. 2002), and uphold the BIA’s decision unless the evidence compels a contrary result, INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition.
The evidence in the record does not compel the conclusion that Singh was or would be persecuted on account of political opinion or any other protected ground, or that Singh would be tortured upon return to India. Accordingly, substantial evidence supports the BIA’s determination that Singh is not eligible for relief from removal.
All remaining contentions are unpersuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.